Case 9:20-cv-81724-RS Document 1-1 Entered on FLSD Docket 09/23/2020 Page 1 of 7

“Exhibit A”
ASS OTe sae ae Document 1-1 Entered on FLSD Docket 09/23/2020 Page 2 of 7
Filing # 10076 -Filed 12/24/2019 11:27:23 AM

IN THE CIRCUIT COURT OF THE
FIFTEENTH JUDICIAL CIRCUIT, IN
AND FOR PALM BEACH COUNTY,
FLORIDA
CASE NO.:

ALAN S. RAE and MELANIE RAE, his
wife,

Plaintiffs,
vs.

HOME DEPOT U.S.A., INC., a Foreign
Corporation and RICH MYERS,
individually,

Defendants,
/

COMPLAINT

COMES NOW the Plaintiffs, ALAN S. RAE and MELANIE RAE, his wife, by and
through the undersigned attorneys, and hereby sues the Defendants, HOME DEPOT U.S.A., INC., a
Foreign Corporation and RICH MYERS, individually, and allege as follows:

GENERAL ALLEGATIONS

1. This is an action for damages in excess of the sum of Fifteen Thousand ($15,000.00)
Dollars, exclusive of costs, interest and attorney's fees.

2 At all times material hereto, the Plaintiffs, ALAN S. RAE and MELANIE RAE, are
and were residents of Palm Beach County, Florida and were otherwise sui juris.

3. At all times material hereto, the Defendant, HOME DEPOT U.S.A., INC.,
(hereinafter referred to as “HOME DEPOT”), was a corporation duly licensed and authorized to

conduct business in the State of Florida, and doing business in Palm Beach County, Florida.
Case 9:20-cv-81724-RS Document 1-1 Entered on FLSD Docket 09/23/2020 Page 3 of 7

4. At all times material hereto, the Defendant, RICH MYERS, was the store manager
of the subject THE HOME DEPOT, U.S.A., INC. store known as, Home Depot, and was a resident
of Palm Beach County, Florida.

COUNT I~ NEGLIGENCE OF HOME DEPOT

5. The Plaintiff, ALAN S. RAE, hereby re-alleges and re-avers each and every
General Allegation contained in paragraphs 1-4, above, as though fully set forth herein.

6. On or about the date of the accident, August 26, 2017, the Defendant, HOME
DEPOT U.S.A., INC., owned, operated, managed and/or was in control of a business located at
5750 Jog Road, Palm Beach County, Florida and known as The Home Depot.

7. At the time and place aforesaid, the Plaintiff was legally upon the property of the
Defendant as a business invitee and as a member of the general public that was expressly or
impliedly invited upon said premises for the benefit of the Defendant and was injured when he
slipped and fell on silica sand loaded onto a cart by a customer wishing to buy it and who likely
spilled the sand out of a torn bag on the floor of aisle number 33.

8. At the time and place aforesaid, the Defendant, through its agents, servants and/or
employees, while acting within the scope and course of such agency or employment, were negligent
in one or more of the following ways:

a, Failing to maintain the premises and/or its areas of ingress and egress in a reasonably

safe condition.

b. Failing to correct a dangerous condition that it knew or reasonably should have known

existed,
Case 9:20-cv-81724-RS Document 1-1 Entered on FLSD Docket 09/23/2020 Page 4 of 7

c. Failing to warn plaintiff about a dangerous condition that the defendant reasonably did
or reasonably should have had superior knowledge about and that plaintiff did not know
existed,

d. Failing to correct a dangerous condition that occurred with regularity and that was
therefore foreseeable.

e. Failing to train its employees in the proper methods of inspecting for, cleaning up and/or
warning about a dangerous condition that the defendant knew or should have known
existed or that occurred with regularity and that was therefore foreseeable.

f. Creating the condition by its business activities and the activities of its agents,
employees, vendors, suppliers and/or authorized representatives.

g. By engaging in a negligent or unreasonable mode of business operation.

h. The condition occurred with regularity and was therefore foreseeable.

i. In other ways to be determined in discovery.

9. The Defendant, HOME DEPOT, had actual or constructive knowledge of the

dangerous condition and failed to take action to remedy it.

10. The Defendant, HOME DEPOT, its agents, servants, and/or employees acting
within the course and scope of such agency, service or employment, had a non-delegable duty to the
genera] public to properly maintain said premises in a reasonably safe condition for the general
public while they were on the premises, especially in view of the fact that such condition was
known or should have been known to the Defendant.

11. As a direct and proximate result of the negligence of Defendant, HOME DEPOT,
the Plaintiff, ALAN S. RAE, suffered bodily injury and resulting pain and suffering, disability,

disfigurement, mental anguish, loss of capacity for the enjoyment of life, expense of hospitalization,
Case 9:20-cv-81724-RS Document 1-1 Entered on FLSD Docket 09/23/2020 Page 5 of 7

medical and nursing care and treatment, loss of earnings and loss of ability to earn money and
aggravation of any pre-existing condition. The losses are either permanent or continuing in nature
and Plaintiff, ALAN S. RAE, will suffer the losses and impairment in the future.

WHEREFORE, Plaintiff, ALAN S. RAE, demands judgment for damages against the
Defendant, HOME DEPOT, plus costs and post judgment interest and further demands trial by jury.
COUNT II —- NEGLIGENCE OF RICH MYERS (MANAGER)

12. The Plaintiff, ALAN S. RAE, hereby re-alleges and re-avers each and every General .
Allegation contained in paragraphs 1-4, above, as though fully set forth herein.

13. On or about the date of the accident, August 26, 2017, the Defendant, RICH

| MYERS, operated, managed and/or was in control of all employees at a business located at 5750
Jog Road, Palm Beach County, Florida and known as The Home Depot.

14. _ At the time and place aforesaid, the Plaintiff was legally upon the property managed
and controlled by the Defendant as a business invitee and as a member of the general public that
was expressly or impliedly invited upon said premises for the benefit of the Defendant, RICH
MYERS, and his employer, Defendant, THE HOME DEPOT and was injured when he slipped and
fell on silica sand loaded onto a cart by a customer wishing to buy it and who likely spilled the sand
out of a torn bag on the floor of aisle number 33.

15. At the time and place aforesaid, the Defendant, Manager, RICH MYERS, while
acting within the scope of her employment, was negligent in one or more of the following ways:

a. Failing to train employees under his supervision in the proper methods of safely stacking

bags of sand for display and instructing them to remove any torn bags of sand so that the

product was not spilled throughout the store.
Case 9:20-cv-81724-RS Document 1-1 Entered on FLSD Docket 09/23/2020 Page 6 of 7

b. Failing to warn the Plaintiff that employees were placing torn bags of sand out for sale
and that customers were spilling the sand in the store as they shopped.

c. Failing to maintain the premises and/or its areas of ingress and egress in a reasonably
safe condition.

d. Failing to correct a dangerous condition that he knew or reasonably should have known
existed.

e, Failing to warn plaintiff about a dangerous condition that the defendant reasonably did
or reasonably should have had superior knowledge about and that plaintiff did not know
existed.

f. Failing to correct a dangerous condition that occurred with regularity and that was
therefore foreseeable.

g. Failing to train employees under his contro] and supervision in the proper methods of
inspecting for, cleaning up and/or warning about a dangerous condition that the
defendant knew or should have an existed or that occurred with regularity and that
was therefore foreseeable.

h, Creating the condition by his business activities and the activities of agents, employees,
vendors, suppliers and/or authorized representatives under Defendant’s direction and
control.

i. By engaging in a negligent or unreasonable mode of business operation.

j. The condition occurred with regularity and was therefore foreseeable.

k. In other ways to be determined in discovery.

16. The Defendant, RICH MYERS, while acting within the course and scope of her

employment, owed the Plaintiff a non-delegable duty to Plaintiff to properly train and manage
Case 9:20-cv-81724-RS Document 1-1 Entered on FLSD Docket 09/23/2020 Page 7 of 7

employees under her supervision and to maintain said premises in a reasonably safe condition for
the general public while they were on the premises.

17. Asa direct and proximate result of the negligence of Defendant, RICH MYERS, the
Plaintiff, ALAN S. RAE, suffered bodily injury and resulting pain and suffering, disability,
disfigurement, mental anguish, loss of capacity for the enjoyment of life, expense of hospitalization,
medical and nursing care and treatment and aggravation of any pre-existing condition. The losses
are either permanent or continuing in nore and Plaintiff, ROSE M. ANGELL, will suffer the
losses and impairment in the future.

WHEREFORE, Plaintiff, ALAN S. RAE, demands judgment for damages against the
Defendant, RICH MYERS, plus costs and interest and further demands trial by jury.

DATED: December 24, 2019.

 

LAW OFFICES OF CRAIG GOLDENFARB, P.A.
Counsel for Plaintiffs

1800 S. Australian Ave., Ste. 400

West Palm Beach, FL 33409

(561) 697-4440

By: Jeffrey Kirby
JEFFREY D. KIRBY, ESQ.

FL Bar No.: 860654
RaeAlan$543743(@projects.tilevine.com
JKirby@800goldlaw.com
EGreczel@800goldlaw.com
MSchiller@800goldlaw.com
